


110 HR 6929 IH: Office of Legal Counsel Reporting Act

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6929
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Miller of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28 of the United States Code to require
		  reporting on certain authoritative legal interpretations issued by the
		  Department of Justice, including the Office of Legal Counsel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Office of Legal Counsel Reporting Act
			 of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)To fulfill the
			 constitutional duty of the executive branch to act lawfully, the President must
			 have access to a reliable source of legal advice.
			(2)To
			 fulfill its legislative and oversight duties under the Constitution, Congress
			 must have access to information about how and whether the executive branch is
			 implementing the laws of the United States.
			(3)The Attorney
			 General has delegated to the Office of Legal Counsel in the Department of
			 Justice the function of providing legal advice to guide the actions of the
			 President and the executive branch.
			(4)By virtue of
			 regulation and tradition, the legal interpretations made by the Office are
			 considered binding and must be followed within the executive branch.
			3.Reporting on
			 authoritative legal interpretations by the Department of Justice
			(a)Inclusion of
			 authoritative legal interpretations in existing report
			 requirementsSection
			 530D(a)(1) of title 28, United States Code, is amended—
				(1)by striking
			 or at the end of subparagraph (B)(ii);
				(2)by striking the period at the end of
			 subparagraph (C)(ii)(VI) and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(D)except as provided
				in paragraph (3), issues an authoritative legal interpretation (including an
				interpretation under section 511, 512, or 513 by the Attorney General or by an
				officer, employee, or agency of the Department of Justice pursuant to a
				delegation of authority under section 510) of any provision of any Federal
				statute that—
							(i)concludes that
				such provision is unconstitutional or would be unconstitutional in a particular
				application;
							(ii)that relies for its conclusion, in whole or
				in the alternative, on a determination that an interpretation of the provision
				other than the authoritative legal interpretation of the provision would raise
				constitutional concerns under Article II of the Constitution of the United
				States or separation of powers principles;
							(iii)that relies for
				its conclusion, in whole or in the alternative, on a legal presumption against
				applying the provision, whether during wartime or otherwise, to—
								(I)any department or
				agency established in the executive branch of the Federal Government, including
				but not limited to the Executive Office of the President and the military
				departments (as defined in section 101(8) of title 10, U.S. Code); or
								(II)any officer,
				employee, or member of any department or agency established in the executive
				branch of the Federal Government (including but not limited to the President)
				and any member of the Armed Forces; or
								(iv)that concludes the provision has been
				superseded or deprived of effect, in whole or in part, by a subsequently
				enacted statute where there is no express statutory language stating an intent
				to supersede the prior provision or deprive it of
				effect.’’;
							.
				(b)Submission of
			 authoritative legal interpretations and classified
			 informationSection 530D(a) of such title is amended by adding at
			 the end the following:
				
					(3)Direction
				regarding interpretationThe submission of a report to Congress
				based on the issuance of an authoritative legal interpretation described in
				paragraph (1)(D) shall be discretionary on the part of the Attorney General or
				an officer described in subsection (e) if—
						(A)the President or other responsible officer
				of a department or agency established in the executive branch of the Federal
				Government or a responsible member of the Armed Forces issues a directive
				stating that no action shall be taken or withheld or no policy shall be
				implemented or stayed on the basis of the authoritative legal interpretation;
				and
						(B)the directive
				described in subparagraph (A) is in effect.
						(4)Classified
				information
						(A)Submission of
				report containing classified information regarding intelligence
				activitiesExcept as provided in subparagraph (B), if the
				Attorney General submits a report relating to an instance described in
				paragraph (1) that includes a classified annex containing information relating
				to intelligence activities, the report shall be considered to be submitted to
				Congress for the purposes of paragraph (1) if—
							(i)the unclassified
				portion of the report is submitted to each officer specified in paragraph (2);
				and
							(ii)the classified
				annex is submitted to the Select Committee on Intelligence and the Committee on
				the Judiciary of the Senate and the Permanent Select Committee on Intelligence
				and the Committee on the Judiciary of the House of Representatives.
							(B)Submission of
				report containing certain classified information about covert actions
							(i)In
				generalIn a circumstance described in clause (ii), a report
				described in that clause shall be considered to be submitted to Congress for
				the purposes of paragraph (1) if—
								(I)the unclassified
				portion of the report is submitted to each officer specified in paragraph (2);
				and
								(II)the classified
				annex is submitted to—
									(aa)the chairman and
				ranking minority member of the Select Committee on Intelligence of the
				Senate;
									(bb)the chairman and
				ranking minority member of the Committee on the Judiciary of the Senate;
									(cc)the chairman and
				ranking minority member of the Permanent Select Committee on Intelligence of
				the House of Representatives;
									(dd)the chairman and
				ranking minority member of the Committee on the Judiciary of the House of
				Representatives;
									(ee)the Speaker and
				the minority leader of the House of Representatives; and
									(ff)the majority
				leader and minority leader of the Senate.
									(ii)CircumstancesA
				circumstance described in this clause is a circumstance in which—
								(I)the Attorney
				General submits a report relating to an instance described in paragraph (1)
				that includes a classified annex containing information relating to a
				Presidential finding described in section 503(a) of the National Security Act
				of 1947 (50 U.S.C. 413b(a)); and
								(II)the President
				determines that it is essential to limit access to the information described in
				subclause (I) to meet extraordinary circumstances affecting vital interests of
				the United
				States.
								.
			(c)Deadlines for
			 submission of report concerning certain authoritative legal
			 interpretationsSection 530D(b) of such title is amended—
				(1)in paragraph (2) by striking
			 and at the end;
				(2)in
			 paragraph (3) by striking the period at the end and inserting ;
			 and; and
				(3)by adding at the
			 end the following:
					
						(4)under subsection (a)(1)(D)—
							(A)not later than 30
				days after the date on which the Attorney General, the Office of Legal Counsel,
				or any other officer of the Department of Justice issues the authoritative
				legal interpretation of the Federal statutory provision; or
							(B)if the President
				or other responsible officer of a department or agency established in the
				executive branch of the Federal Government or a responsible member of the Armed
				Forces issues a directive described in subsection (a)(3) and the directive is
				subsequently rescinded, not later than 30 days after the date on which the
				President, officer, or member rescinds that
				directive.
							.
				(d)ContentsSection
			 530D(c) of such title is amended—
				(1)In paragraph (2)(A) by striking
			 and at the end;
				(2)In paragraph
			 (2)(B)(i) by striking and at the end;
				(3)in paragraph (2)(B) by inserting at the end
			 the following:
					
						(iii)in the case of an authoritative legal
				interpretation described in subsection (a)(1)(D), if a copy of a legal opinion
				issued by the Office of Legal Counsel or another legal opinion setting forth
				the authoritative legal interpretation is provided;
				and
						;
				(4)by adding at the
			 end of such paragraph the following:
					
						(C)any classified
				information shall be provided in a classified annex, which shall be handled in
				accordance with the security procedures established under section 501(d) of the
				National Security Act of 1947 (50 U.S.C.
				413(d));
						;
				(5)in paragraph (3)
			 by striking the period at the end and inserting ; and;
			 and
				(6)by adding at the
			 end the following:
					
						(4)with respect to a report required under
				subparagraph (A), (B), or (D) of subsection (a)(1), specify the specific
				provision of the Federal statute, rule, regulation, program, policy, or other
				law at issue, and the subparagraph of subsection (a)(1) and the clause of such
				subparagraph that describes the action of the Attorney General or other officer
				of the Department of
				Justice.
						.
				(e)Conforming
			 amendmentsSection 530D of such title is further amended—
				(1)in subsection
			 (a)(2) by striking For the purposes and all that follows through
			 if the report and inserting Except as provided in
			 paragraph (4), a report shall be considered to be submitted to Congress for the
			 purposes of paragraph (1) if the report;
				(2)in
			 subsection (c)—
					(A)in paragraph (1) by
			 striking or of each approval described in subsection (a)(1)(C)
			 and inserting of each approval described in subsection (a)(1)(C), or of
			 the issuance of the authoritative legal interpretation described in subsection
			 (a)(1)(D);
					(B)in paragraph
			 (2)—
						(i)by striking
			 reasons for the policy or determination and inserting
			 reasons for the policy, determination, or authoritative legal
			 interpretation;
						(ii)by striking
			 or approving such settlement or compromise and inserting
			 approving such settlement or compromise, or issuing such authoritative
			 legal interpretation; and
						(iii)by striking
			 except that and inserting provided that;
			 and
						(C)in paragraph
			 (2)(A)—
						(i)by inserting
			 except for information described in paragraphs (1) or (4),
			 before such details may be omitted;
						(ii)by striking
			 national-security- or classified information, of any; and
						(iii)by striking
			 or other law and inserting or other statute;
			 and
						(3)in subsection
			 (e)—
					(A)by striking
			 (but only with respect to the promulgation of any unclassified Executive
			 order or similar memorandum or order), and inserting
			 ;;
					(B)by inserting
			 , issues an interpretation described in subsection (a)(1)(D),
			 after policy described in subsection (a)(1)(A); and
					(C)by striking
			 , after litigation and inserting
			 ;.
					4.Written and
			 signed opinions required
			(a)Written opinions
			 required
				(1)In
			 generalExcept as provided in
			 paragraph (2), any qualified legal
			 opinion (as defined in section 5) issued to the President, any person or entity
			 in the executive branch, or any member of the Armed Forces shall be issued in
			 writing.
				(2)Exception when
			 immediate action is requiredA qualified legal opinion is not
			 required to be issued in writing, if—
					(A)at the time that
			 the opinion is issued—
						(i)the
			 Attorney General determines that the immediate action of the United States is
			 required and that a qualified legal opinion cannot be prepared in writing as a
			 result of such requirement; and
						(ii)the
			 Attorney General records, in writing, the fact that a qualified legal opinion
			 was issued to the President, person or entity in the executive branch, or
			 member of the Armed Forces, as applicable; and
						(B)at the earliest
			 possible date (but in no case later than the end of the seven-day period
			 beginning on the date that the opinion is issued), the Attorney General
			 reissues the qualified legal opinion in writing.
					(b)Signatures
			 required
				(1)In
			 generalIf a qualified legal opinion contains a statement of
			 policy that authorizes or instructs any officer or employee of the executive
			 branch or a member of the Armed Forces to disregard or not enforce a statute or
			 an executive order, an employee or officer of the executive branch or a member
			 of the Armed Forces may not require any other employee or officer of the
			 executive branch or a member of the Armed Forces to follow the policy contained
			 in such legal opinion, unless such opinion is signed—
					(A)by the President
			 or the Attorney General; and
					(B)by an officer or
			 employee of the Office of Legal Counsel in the Department of Justice.
					(2)Delegation
			 prohibitedIn no case is a signature by an individual other than
			 the President or the Attorney General sufficient to meet the requirements of
			 paragraph (1)(A), even if—
					(A)such signature is
			 made on behalf of the President or Attorney General; or
					(B)such signature
			 results from a delegation of responsibility by the President or the Attorney
			 General to another individual.
					5.Government
			 Accountability Office Report
			(a)In
			 GeneralNot later than 180
			 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report containing an evaluation of
			 performance of the Office of Legal Counsel in the Department of Justice during
			 the 25-year period ending on the date of enactment of this Act.
			(b)ContentsThe
			 report under
			 subsection (a) shall contain, at a minimum,
			 the following:
				(1)The total number of legal opinions (as
			 defined in section 5) issued by the Office of Legal Counsel.
				(2)The total number
			 of legal opinions issued by the Office that are disclosed, in written form, to
			 the public, and the amount of time between the date a opinion is first issued
			 by the office and the date the opinion is disclosed to the public.
				(3)The number of opinions issued by the Office
			 that are classified, in part or in full, and the basis for classifying each
			 opinion.
				(4)The number of opinions issued by the Office
			 that are not disclosed to the public because of deliberative-process privilege,
			 executive privilege, attorney-work-product privilege,
			 attorney-client-privilege, or another type of privilege, and the nature of each
			 such privilege.
				(5)An analysis of the role of the Office
			 within the Federal Government, including an assessment of how, if at all, the
			 role of the Office has changed over the course of the period described in
			 subsection (a).
				(6)An analysis of the
			 interaction between the Office of Legal Counsel, the Office of White House
			 Counsel, and the Office of the Counsel to the Vice President.
				(7)A
			 description of any information which the Comptroller General could not obtain
			 which was necessary to complete this report.
				(c)Form of
			 reportThe Comptroller
			 General of the United States shall submit the report under
			 subsection (a) in an unclassified form and
			 may include a classified annex.
			6.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)Legal
			 opinionThe term legal opinion means an opinion
			 issued by the Office of Legal Counsel in the Department of Justice—
				(A)under sections 511
			 through 513 of title 28, United States Code;
				(B)through a
			 delegation of authority under section 510 of such title;
				(C)under section 0.25
			 of title 28, Code of Federal Regulations (or any successor regulations);
			 or
				(D)under or through any combination of
			 provisions listed in subparagraphs (A) through (C).
				(2)Qualified legal
			 opinionThe term
			 qualified legal opinion means a legal opinion that contains a
			 policy described in subparagraph (A) of section 530D(a)(1) of title 28, United
			 States Code, or an authoritative legal interpretation described in subparagraph
			 (D) of such section, or both.
			
